The plaintiff was a tenant of the defendant. In his absence, and without his permission, the defendant wrongfully took possession of his crop. He brought this action of replevin to recover the corn. The answer was a general denial.
It appears from the evidence that the land on which the corn was grown was Osage land; that the defendant held under a lease which was not approved by the Secretary of the Interior; *Page 41 
and that the plaintiff held under a lease from the defendant, which likewise was not approved by the Secretary of the Interior; and the defendant claims that by virtue of this fact the leases were void, and that this justified him in wrongfully taking possession of the plaintiff's crop. This contention must be denied on the authority of Holden v. Lynn, 30 Okla. 663,120 P. 246, 38 L. R. A. (N. S.) 239.
The judgment of the trial court should be affirmed.
By the Court: It is so ordered.